Citation Nr: 0323790	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
declined to reopen the appellant's claim for entitlement to 
service connection for a bilateral foot disorder.

In an August 2002 decision, the Board reopened the 
appellant's claim based upon the receipt of new and material 
evidence.  The Board then denied the claim on its merits.  
The appellant then subsequently appealed this decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a January 2003 Order, the Court vacated that part 
of the Board's decision which denied the claim on its merits, 
remanding it to the Board for reconsideration consistent with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)].  


REMAND

The Board recognizes that in accordance with the VCAA, and 
especially in light of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles (John) v. 
Principi, 16 Vet. App. 370 (2002), additional development is 
required for this claim prior to any further action.  
Further, in light of recent precedent, Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003), it is 
apparent that the Board itself cannot undertake such 
development at this time.  

In light of the above, this claim is REMANDED for the 
following:

1.  The appellant should be afforded a VA 
examination by an appropriate specialist 
in order to determine the nature and 
etiology of any current bilateral foot 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should obtain a history from the 
appellant and review his records in the 
claims file.  After clinical evaluation, 
the examiner should offer an opinion in 
the written examination report as to 
whether any currently diagnosed foot 
disorder is at least as likely as not 
related to the appellant's period of 
active service.

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should again be 
allowed for response by the appellant 
and/or his attorney.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and argument 
which he desires to have considered in connection with his 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until he is 
so notified.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the provision of expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




